[img1.jpg]


 



 

June 18, 2010

 

Mr. Mike Tomas

7300 SW 80th Court

Miami, FL 33143

 

Dear Mike,

 

This letter will confirm our offer of employment to you with Bioheart as has
been discussed.

 

POSITION: Chief Executive Officer & President

 

REPORTS TO: Board of Directors.

 

START DATE:

June 18, 2010

 

SALARY: Your initial base salary will be $280,000 per annum. Fifty percent of
base salary will be deferred until the first anniversary of employment subject
to the Company having sufficient cash available to pay anticipated operating
expenses and scheduled debt obligations for the next calendar month.

 

Fifty percent of base salary will be paid in accordance with the company’s
bi-weekly pay schedule subject to the Company having sufficient cash available
to pay anticipated operating expenses and scheduled debt obligations for the
next calendar month.

 

Any cash salary deferred due to insufficient funds will be accrued and paid
subject to the Company having sufficient cash available to pay anticipated
operating expenses and scheduled debt obligations for the next calendar month.

 

INCENTIVE COMPENSATION: You will be eligible for a performance bonus which is
being developed and you will receive a copy upon its approval by the Board of
Directors. While we cannot yet commit to the details until the plan is approved,
the actual amount of this bonus will be determined by your successful completion
of objectives that we will mutually agree upon.

 

STOCK OPTIONS: You will receive incentive stock options issued in accordance
with Section 422 of the Internal Revenue Code to purchase up to 500,000 shares.
Your right to exercise the options will vest as to 25% of the shares underlying
the options on each 12 month anniversary of the date that you were granted the
options. The exercise price of the options will be at the closing price on the
day our offer is accepted. After your first year of employment, options for
additional shares may also be awarded to you as part of your incentive
compensation as stated above. You

 

13794 NW 4th Street, Suite 212

Sunrise, Florida 33325 USA

Tel: 954-835-1500

 



--------------------------------------------------------------------------------

will be provided a copy of the Stock Option Agreement which includes change of
control vesting provisions.

 

BOARD SEAT: Effective with your acceptance of this offer you will be granted a
seat on the Bioheart, Inc. Board of Directors.

 

BENEFITS: You will be eligible for all applicable employee benefits including
our health, life, and long-term disability insurance plans, including four weeks
of vacation each year. Details of these plans will be provided to you.

 

Mike, on behalf of all of us at Bioheart, I look forward to your joining us. We
have a tremendous opportunity and believe that your leadership will help us all
achieve the success that lies ahead for Bioheart.

 

Sincerely,

 

/s/Catherine Sulawske-Guck

Catherine Sulawske-Guck

Vice President, Administration & HR

 

 

In acknowledgment and acceptance, please sign and return a copy of this letter
to my attention.

 

Mike Tomas

 

/s/Mike Tomas___________________

_June 19, 2010____

Signature

Date

 

 

 

--------------------------------------------------------------------------------